Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 1 of 7 PageID #: 414




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CRIMINAL ACTION NO. 5:15-CR-8-TBR


UNITED STATES OF AMERICA                                                             PLAINTIFF

v.

DEMARLO LAJUAN HENDERSON                                                           DEFENDANT

                         MEMORANDUM OPINION AND ORDER

        This matter comes before the Court upon Defendant DeMarlo Henderson’s pro se Motion

for Compassionate Release In Light of COVID-19. [DN 79]. The Government responded, [DN

81], and Defendant replied, [DN 86]. This matter is ripe for adjudication. For the reasons stated

herein, Defendant’s Motion for Compassionate Release, [DN 79], is DENIED.

                                        BACKGROUND

        In 2013, Henderson engaged in a conspiracy to possess and distribute cocaine. [DN 37].

Henderson pled guilty to one Count of Conspiracy to Possess with Intent to Distribute cocaine on

January 12, 2016. [Id.]. In his plea agreement, Henderson stipulated that the offense involved more

than 153.7 grams but less than 196 grams of cocaine base. [Id.] Subsequently, on March 31, 2016,

this Court sentenced Henderson to a 130-month term of imprisonment and five years supervised

release. [DN 41]. Currently, Henderson has served approximately 63 months (or 48 percent) of his

130-month sentence. Henderson now seeks compassionate release due to his underlying medical

conditions and the COVID-19 pandemic.

                                     LEGAL STANDARD

“The court may not modify a term of imprisonment once it has been imposed except that-
     (1) in any case—



                                            Page 1 of 7
Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 2 of 7 PageID #: 415




           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant's facility, whichever is
               earlier may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction”
18 U.S.C.A. § 3582(c)(1)(A). “The First Step Act modified the statute concerning the

compassionate release of federal prisoners, 18 U.S.C. § 3852, such that district courts may

entertain motions filed by incarcerated defendants seeking to reduce their sentences.” United States

of America v. D-1 Duwane Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30,

2020) (citing United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned

person may file a motion for compassionate release after (1) exhausting the BOP's administrative

process; or (2) thirty days after the warden received the compassionate release request—whichever

is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, §

603(b), 132 Stat. 5194, 5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court shall engage in a “three-step inquiry.” United States v. Elias, No. 20-3654, 2021 WL 50169,

at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that

‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d

at 1101). Second, the court must “ensure ‘that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although

the Sentencing Commission's policy statement on reductions in terms of imprisonment under 18



                                            Page 2 of 7
Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 3 of 7 PageID #: 416




U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13

since the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly

survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13

(U.S. Sent'g Comm'n 2018)).

       Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer

an “applicable” policy statement in cases where an incarcerated person, as opposed to the Director

of the Bureau of Prisons, files his or her own compassionate release motion in district court. Jones,

980 F.3d at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry”

and have “full discretion . . . to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at

1109, 1111. Thus, for now, district courts need not ensure that their ideas of extraordinary and

compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent

with the Sentencing Commission's idea of extraordinary and compelling reasons for a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.

       Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting

point to determine whether extraordinary and compelling reasons exist.” United States v. Muncy,

No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no

statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United

States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States

Sentencing Commission to “describe what should be considered extraordinary and compelling


                                             Page 3 of 7
Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 4 of 7 PageID #: 417




reasons for sentence reduction, including the criteria to be applied and a list of specific examples.”

United States v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020)

(quoting 28 U.S.C. § 994(t)). Those descriptions are found in § 1B1.13 of the United States

Sentencing Guidelines (policy statement) and the application notes to that section.

       This policy statement describes four categories of extraordinary and compelling reasons.

The first three relate to an inmate’s serious medical conditions, age, and status as a caregiver.

U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

extraordinary and compelling reasons for a reduction in terms of imprisonment may include

“terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a

necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other

Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

       After considering whether extraordinary and compelling reasons warrant a sentence

reduction and whether such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

If a sentence reduction is warranted under steps one and two, at step three, the court is to consider

whether that reduction is defensible under the circumstances of the case by considering all relevant

                                              Page 4 of 7
Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 5 of 7 PageID #: 418




sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 2021 WL

50169, at *1 (citing Jones, 980 F.3d at 1101); Jones, 980 F.3d at 1108.

                                          DISCUSSION

I. Exhaustion of Administrative Remedies

         “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

2020).

         Here, Henderson filed a request for Compassionate Release with the Bureau of Prisons on

August 14, 2020, arguing that his asthma puts him at a higher risk for complications from COVID-

19. [DN 83-3 at 1]. The Warden responded and denied his request on August 31, 2020. [DN 83-4

at 1]. Therefore, Henderson has properly exhausted his administrative remedies under the First

Step Act.

II. Extraordinary and Compelling Reasons

         Where, as here, an incarcerated person files a motion for compassionate release directly,

the district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define

and determine whether an “extraordinary and compelling” reasons exists on his own initiative,

without consulting the policy statement § 1B1.13. Elias, No. 20-3654, 2021 WL 50169, at *1


                                             Page 5 of 7
Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 6 of 7 PageID #: 419




(citing Jones, 980 F.3d at 1111). The Sixth Circuit recently approved the following two-part test

“for deciding when the concern of contracting COVID-19 becomes an extraordinary and

compelling reason for compassionate release: (1) when the defendant is at a high risk of having

complications from COVID-19 and (2) the prison where the defendant is held has a severe

COVID-19 outbreak.” Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240,

2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020) (internal quotation marks omitted)).

           In support of his motion, Henderson argues that the presence of COVID-19 at FCI

Allenwood Medium, the BOP’s unrealistic response to COVID-19, prison staffs’ failure to wear

masks and follow CDC guidelines, and his own pre-existing medical condition (asthma) constitute

“extraordinary and compelling reasons” warranting compassionate release. [DN 79; DN 86]. In

response, the Government argues that Henderson has not been infected with the coronavirus, and

“[h]e does not show that he has a greater risk of contracting the disease in prison that he would if

he was released or that the Bureau of Prisons could not treat him effectively if he had coronavirus.”

[DN 81 at 1]. In addition, the Government states that the Court should not release Henderson

because “he is a dangerous criminal and a flight risk.” [Id.]

           Though Henderson states that he suffers from asthma, he has not provided any

documentation to support this assertion and his BOP medical records do not contain any reference

to asthma. [See generally DN 83-1]. Henderson has not presented proof of any other medical

condition(s) to support his motion. The Court finds that Henderson’s medical condition does not

place him at a greater risk of severe complications from COVID-19.

           Further, FCI Allenwood Medium, where Henderson is located, currently has only one

positive inmate case and zero positive staff.1 Although there is one confirmed active case of



1
    https://www.bop.gov/coronavirus/ (Accessed by the Court March 23, 2021).

                                                   Page 6 of 7
Case 5:15-cr-00008-TBR-LLK Document 87 Filed 04/12/21 Page 7 of 7 PageID #: 420




COVID-19, there is no outbreak within the prison. Therefore, Henderson has not shown

extraordinary and compelling reasons for his release. Even if extraordinary and compelling reasons

did exist, compassionate release is not warranted under 18 U.S.C. § 3553(a).

III. 18 U.S.C. § 3553(a) Factors

       Considering the totality of Henderson’s circumstances and the factors set forth in 18 U.S.C.

§ 3553(a), the Court finds that compassionate release is not appropriate in this case. Here,

Henderson pled guilty to conspiring to possess and distribute more than 153.7 grams but less than

196 grams of cocaine. Henderson’s criminal record includes two prior convictions for trafficking

cocaine in 2002 and 2007; and he committed the instant crime while on supervised release from

his 2007 federal conviction. [DN 37; DN 81 at 5]. Accordingly, the Court finds that the nature and

circumstances of the present offense and Henderson’s history and characteristics do not support

relief. Therefore, the Court must deny Henderson’s motion.

                                        CONCLUSION

       For the above stated reasons, IT IS HEREBY ORDERED that Henderson’s Motion for

Compassionate Release in Light of COVID-19, [DN 79], is DENIED.

       IT IS SO ORDERED.




                                                                         April 8, 2021
CC: DeMarlo Lajuan Henderson
09325-033
ALLENWOOD MEDIUM
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 2000
WHITE DEER, PA 17887
PRO SE


                                           Page 7 of 7
